Title: To James Madison from Joshua Gilpin, 8 February 1822
From: Gilpin, Joshua
To: Madison, James


                
                    Sir
                    Kentmere Feby 8th. 1822
                
                Since I had the honor of receiving your kind attention at Washington no opportunity has occurred of expressing the respect and attachment I have ever felt for you, till now when the publication of a little work induces me to beg your acceptance of a copy of it. It is upon the old subject of the Chesapeake & Delaware Canal and may amuse an idle hour and claim a part of that interest for the improvement of our country which I am sure you never cease to feel.
                I have never had an opportunity Sir of thanking you for the favorable sentiments you were pleased to express towards me on my application for the London Consulate in 1811 which Mr Bayard had the goodness to convey to me; that I did not press the subject further arose from my unpleasant situation in England arising from the extreme personal hostility exercised towards every American especially among the country gentry; on my arrival there I became immediately impressed that if ever war was necessary to redeem the insulted honor and interests of a country it was imperiously demanded by our situation—in the conduct of it I felt nothing to regret but the divided sentiments of our countrymen at home which were certainly a great if not the only cause of its protraction and the peace which closed it I consider in common I believe with all Europe as one of great glory which fixed our rank in the scale of Nations beyond all other circumstances. With sentiments like these which tho’ I did not obtrude I could not dissemble my situation was not a pleasant one even surrounded as I was by friends and I compounded against further molestation by remaining within ten miles of my own house during the war at the close of which I returned with my family and reside partly in the city but principally here occupied by some attention to my manufacturing establishments but chiefly by farming and objects of political economy particularly that one which I now present to your notice. If ever Mrs Madison or yourself should pass thro’ Wilmington Mrs Gilpin and myself shall deem ourselves highly honored by a visit at our house which is within sight of the

town and hope you will not omit it. In the meantime we both beg leave to present our respects and best wishes for her happiness and your own and I remain truly Sir Your Obt Hle Servt
                
                    Josa. Gilpin
                
                
                    A slight paralytic affection of my right hand compels me to use ⟨an⟩ amanuensis.
                
            